Citation Nr: 1036084	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss disability, tinnitus, and diverticulitis.  After reviewing 
the Veteran's claims file, the Board finds that additional 
development is necessary in order to comply with VA's duties to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim.  
In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The Court in McClendon observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

A claimant may rely on lay evidence "to establish a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has also held that "the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence."  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

A.  Bilateral Hearing Loss Disability and Tinnitus

The Veteran is seeking service connection for bilateral hearing 
loss disability and tinnitus, and she is competent to testify as 
to symptomatology such as difficulty hearing or ringing in her 
ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).

A January 1986 service treatment record noted that the Veteran's 
tympanic membranes were clear, but exhibited reduced light 
reflex.  An inservice periodic examination, conducted in July 
1987, found the Veteran's ear drums to be abnormal.  
Specifically, the report noted that her tympanic membranes did 
not move with the Valsalva, and that the tympanic membranes were 
severely retracted.  The examination report concluded with a 
diagnosis Eustachian tube dysfunction.  

Under these circumstances, the RO should schedule the Veteran for 
the appropriate VA examination to address the existence and 
etiology of any current hearing loss disability and tinnitus 
found.

B.  Diverticulitis

The Veteran filed her claim seeking service connection for 
diverticulitis in September 2004.

A pre-service hospitalization record, dated in August 1978, noted 
that the Veteran had been diagnosed with post operative pelvic 
inflammatory disease with multiple adhesions and scar tissue, 
severe and incapacitating pelvic pain.  The report noted that she 
underwent an abdominal hysterectomy and bilateral salpingo-
oophorectomy.  

An inservice March 1987 OB-GYN report noted the Veteran's 
complaints of stomach disorders and a history of swelling and 
tenderness on the right side of her incision.  The report 
concluded with an assessment of normal pelvic examination, and 
rule out incisional hernia.  

Shortly after her discharge from the service, a March 1988 VA 
treatment report noted the Veteran's complaints of left upper 
quadrant pain for the past six months.  The report concluded with 
an assessment of rule out peptic ulcer disease.  A June 1988 VA 
treatment report noted complaints of pain from the left lower rib 
cage down into the lower abdomen.  An August 1988 VA treatment 
report noted the Veteran's ongoing complaints of persistent 
stomach pains.  A follow-up VA treatment report in October 1988 
diagnosed the Veteran with irritable bowel syndrome with gas and 
diarrhea.

A February 2006 VA treatment report noted the Veteran's 
complaints of gas, diarrhea and constipation.  The report noted 
the Veteran's history of diverticulitis on a barium examination 
in the past.  An August 2006 colonoscopy report revealed an 
impression of numerous medium-sized scattered diverticula in the 
sigmoid, descending colon, transverse colon, and ascending colon.  

The Board notes that the record does not contain the barium enema 
examination report referred to in the February 2006 VA treatment 
record.  Accordingly, the RO, with the assistance of the Veteran, 
should attempt to obtain this record.  See 38 C.F.R. § 
3.159(c)(1) (2009).  In addition, given the Veteran's allegations 
herein, and the factual background presented in this case, the RO 
should schedule the Veteran for the appropriate VA examination to 
address the existence and etiology of the Veteran's current 
diverticulitis.  McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or during 
the pendency of the claim, even if the disability resolves prior 
to adjudication).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined her for hearing loss, 
tinnitus and diverticulitis.  Specifically, 
the Veteran should be asked to identify the 
provider and time frame in which she 
underwent the barium enema examination 
referred to in a February 2006 VA treatment 
record.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for any 
physician or source of treatment or 
examination she may identify.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  

All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that she is ultimately 
responsible for providing the evidence.  
The Veteran and her representative must 
then be given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any 
current hearing loss and tinnitus found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
identify whether any current hearing loss 
and or tinnitus is found, and if so, the 
examiner must render an opinion as to 
whether either condition is related to the 
Veteran's period of military service, or to 
any incident therein, to include the 
tympanic membrane findings on the July 1987 
periodic examination.  A complete rationale 
for all opinions given must be provided.  
If the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  Thereafter, the Veteran must be 
afforded the appropriate VA examination to 
determine the etiology of the Veteran's 
current diverticulitis.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
conducted.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
Veteran's current diverticulitis is related 
to her period of military service, or to 
any incident therein.  The Veteran's 
statements as to observable symptoms, and 
any other pertinent clinical findings of 
record, must be taken into account.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of these claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


